Citation Nr: 0011841	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-14 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the February 1996 and November 1997 rating decisions of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO) that continued a 50 percent 
evaluation for PTSD.  


FINDINGS OF FACT

1.  The criteria in effect prior to November 7, 1996, are 
more favorable to the veteran.  

2.  The veteran's PTSD manifests as severe impairment of his 
ability to establish and maintain effective or favorable 
relationships with people, severe impairment in his ability 
to obtain or retain employment, and deficiencies in work, 
family relations, and mood.  

3.  The veteran's PTSD does not manifest as virtual isolation 
in the community; symptoms bordering on a gross repudiation 
of reality; deficiencies in school, judgment, or thinking; 
suicidal ideation; obsessional rituals that interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic; periods of 
violence; spatial disorientation; or neglect of personal 
appearance and hygiene.  


CONCLUSION OF LAW

The criteria are met for a 70 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (1999) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a VA PTSD examination in January 1995.  
The Axis I diagnoses included chronic PTSD.  The examiner 
opined that the veteran was suffering from a significant 
degree of PTSD evidenced by recurrent and intrusive 
distressing recollections and dreams of events.  He exhibited 
a persistent avoidance of stimuli associated with trauma and 
numbing of general responsiveness evidenced by efforts to 
avoid thoughts, feelings, conversations, activities, places, 
or people that aroused recollections of the trauma.  The 
veteran demonstrated a markedly diminished interest or 
participation in significant activities, a feeling of 
detachment or estrangement from others, restricted range of 
affect, and a sense of foreshortened future.  He demonstrated 
symptoms of increased arousal: difficulty falling or staying 
asleep, irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
veteran suffered from significant depressive mood symptoms 
and neurovegetative symptoms of depression, which might also 
be aggravated by PTSD.  He was severely impaired in both the 
occupational and social spheres.  

The July 1995 application for an increased rating based on 
unemployability stated that he was self-employed as a private 
detective from 1980 to 1991 and that he worked 50 hours per 
week conducting investigations.  The attached July 1995 
statement alleged that the veteran was unemployable because 
he had had not obtained an attorney job during a 2-year job 
search.  He alleged that employers lost interest after the 
first interview because he needed workplace accommodations 
for his disabilities.  

The veteran underwent a VA mental disorders examination in 
October 1995.  The veteran experienced pain from Vietnam 
wounds to the occipital and supraorbital regions of the head 
and began drinking alcohol to decrease headaches in 1977-
1978.  As a result, over 3-4 years, he became a full-blown 
alcoholic and lost his state police job.  He worked from 1982 
to 1991 as a private investigator.  The veteran's mood was 
angry and sad.  He described suicidal ideation.  The Axis I 
diagnoses included chronic PTSD and alcohol and polysubstance 
dependence, in remission.  The examiner opined that the 
veteran was unable to work and that there was a reciprocal 
relationship between his pain and intrusive memories.  The 
examiner opined that there was no possible basis for the 
veteran working on a regular, full-time basis due to PTSD.  

By rating action of February 1996, a total rating based on 
individual unemployability was granted.  The evaluation 
assigned for the veteran's service-connected PTSD was 
continued at 50 percent.  The letter notifying the veteran of 
this determination did not reflect the denial of an increased 
rating for PTSD.  

The June 1996, August 1996, October 1996, and November 1996 
progress notes stated that the veteran continued to suffer 
from symptoms of chronic, severe PTSD.  

The veteran underwent a VA PTSD examination in October 1997.  
He reported PTSD symptoms of depressed mood, anger, inability 
to cope or deal with other people, intrusive thoughts, 
flashbacks, nightmares, hyperarousal, extreme irritability, 
anxiety, and an inability to work.  He spent most of his day 
at home watching television and wearing his field jacket.  
Right after Vietnam, the veteran worked as a state trooper 
for almost 10 years and as a private detective for about 
12 years.  He graduated from law school in 1994 and passed 
the bar examination in 1995.  However, he had been unable to 
work.  He reported difficulty with concentrating and relating 
to other people.  Mental status examination revealed that he 
reported passive thoughts of hurting himself and of not 
wanting to get up in the mornings.  The Axis I diagnoses 
included PTSD.  The veteran's global assessment function 
score was currently 50 and had been 55 in the last year.  The 
examiner opined that the veteran's level of social impairment 
was quite severe and that he was unable to work to obtain 
employment secondary to chronic pain and intrusive PTSD 
symptoms.  

The representative's February 2000 statement alleged that a 
GAF score of 50 did not reflect the veteran's disability 
picture because the October 1997 examiner characterized the 
veteran's social impairment as severe.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Prior to 
November 1996, governing regulations provided that the 
severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
new regulations, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
VA's general counsel held that if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change and apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (2000). 

Under the old criteria in effect prior to November 1996, a 50 
percent evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria effective since November 1996, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran alleged that his PTSD symptoms have rendered him 
unable to work.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  A veteran's assertion that the 
disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The criteria in effect prior to November 1996 are more 
favorable to the veteran.  A 70 percent rating is warranted 
under the old criteria, effective prior to November 1996, 
because the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and his PTSD symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The veteran's ability to 
establish work relationships was severely impaired because 
the 1996 progress notes stated that the veteran's PTSD 
symptoms were severe, and the October 1997 examiner stated 
that his social impairment was quite severe.  PTSD symptoms 
severely impaired the veteran's ability to obtain employment 
because the January 1995 examiner stated that the veteran was 
severely impaired in his occupational sphere, and the October 
1995 examiner stated that the veteran was unable to work on a 
regular, full-time basis due to PTSD.  A 100 percent 
evaluation is not warranted under the old criteria because 
the veteran is not virtually isolated in the community and 
because his PTSD symptoms do not border on a gross 
repudiation of reality.  The veteran was not isolated because 
his October 1995 letter stated that he conducted his job 
search through an exhaustive network of personal and 
professional contacts.  His PTSD symptoms did not border on a 
gross repudiation of reality because he was alert and 
oriented and his cognitive function was intact at the October 
1997 examination.  Accordingly, an increased rating of 70 
percent is warranted under the old criteria.  

A rating higher than 50 percent is not warranted under the 
new criteria, effective since November 1996.  Although the 
veteran had occupational and social impairment with 
deficiencies in work, family relations, and mood, he did not 
have deficiencies in school, judgment, or thinking.  The 
veteran successfully completed law school and passed the 
state bar examination.  His cognitive function was intact, 
and there was no thought disorder in October 1997.  PTSD 
symptoms did not manifest as suicidal ideation, obsessional 
rituals that interfered with routine activities, 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic, periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Instead, the October 1997 mental status examination 
revealed that he denied active suicidal ideation, his speech 
was fluent, and he was oriented and well groomed.  Although 
the veteran thought passively of hurting himself, he stated 
that he would not do so because of his child.  Although he 
was irritable, the evidence did not show that the veteran had 
episodes of violence.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment in all occupations or causes 
frequent hospitalizations.  Although the veteran has not yet 
obtained a full-time attorney position, the evidence does not 
show unemployability in part-time jobs in other occupations.  
Indeed, the veteran has transferable skills from his 12 years 
as a private investigator and 10 years as a state policeman.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

